EXHIBIT 10.1

 

MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF

LEASES AND RENTS

 

THIS MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES AND
RENTS dated as of April 29, 2003 is made by BUSH INDUSTRIES, INC., a Delaware
corporation (“Mortgagor”), whose address is Mason Drive Industrial Park, P.O.
Box 460, Jamestown, New York 14702, to JPMORGAN CHASE BANK, a New York banking
corporation, as administrative agent for the Lenders referred to below (in such
capacity, “Mortgagee”) whose address is 270 Park Avenue, New York, New York
10017. References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, restatements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.

 

Background

 

A. Mortgagor has entered into that certain Credit and Guarantee Agreement, dated
as of June 26, 1997 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among Mortgagor,
each Foreign Subsidiary Borrower (as defined in the Credit Agreement) (together
with Mortgagor, the “Borrowers”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”) and Mortgagee, as
amended by a First Amendment, dated as of August 17, 1998, among the Borrowers,
the Lenders and Mortgagee, a Second Amendment, dated as of December 31, 1998,
among the Borrowers, the Lenders and the Mortgagee, a Third Amendment and
Consent, dated as of March 31, 1999, among the Borrowers, the Lenders and the
Mortgagee, a Fourth Amendment, dated as of February 29, 2000, among the
Borrowers, the Lenders and Mortgagee, a Fifth Amendment, dated as of May 2,
2000, among the Borrowers, the Lenders and Mortgagee, a Sixth Amendment, dated
as of December 28, 2001, among the Borrowers, the Lenders and Mortgagee, and a
Seventh Amendment, dated as of February 28, 2003, among the Borrowers, the
Lenders and Mortgagee. The terms of the Credit Agreement are incorporated by
reference in this Mortgage as if the terms thereof were fully set forth herein.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Mortgage to the “Default
Rate” shall mean the interest rate provided for in subsection 6.1(e) of the
Credit Agreement.

 

B. Mortgagor is the owner of the parcel(s) of real property described on
Schedule A attached hereto (such real property, together with all of the
buildings, improvements, structures and fixtures now or subsequently located
thereon (the “Improvements”), being collectively referred to as the “Real
Estate”).

 

C. Pursuant to the terms and conditions of the Credit Agreement, the Lenders
have agreed to make certain Loans to the Borrowers. The maximum aggregate
principal amount of the Loans outstanding at any one time shall not exceed
$163,000,000.



--------------------------------------------------------------------------------

D. The obligations of the Lenders to make the Loans, to issue any Letters of
Credit and to enter into any Hedge Agreements are conditioned upon, among other
things, the execution and delivery by Mortgagor of this Mortgage.

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure:

 

(a) the due and punctual payment of the unpaid principal of and interest on the
Loans and all other obligations and liabilities of each Foreign Subsidiary
Borrower under this Agreement and the other Loan Documents (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement or any other applicable Loan Document after maturity of the Loans and
interest accruing at the then applicable rate provided in the Credit Agreement
or any other applicable Loan Document after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Mortgagor or any Foreign Subsidiary Borrower,
whether o not a claim for post-petition interest is allowed in such proceeding),
whether direct or indirect absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement or the other Loan Documents or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Mortgagee or to the Lenders that are required to
be paid by any Foreign Subsidiary Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document (all of the foregoing being referred to
collectively as the “Indebtedness”);

 

(b) the performance of all covenants, agreements, obligations and liabilities of
Mortgagor (the “Obligations”) under or pursuant to the provisions of the Credit
Agreement, this Mortgage, any other document securing payment of the
Indebtedness (the “Security Documents”) and any amendments, supplements,
extensions, renewals, restatements, replacements or modifications of any of the
foregoing (the Security Documents and all other documents and instruments from
time to time evidencing, securing or guaranteeing the payment of the
Indebtedness or the performance of the Obligations, as any of the same may be
amended, supplemented, extended, renewed, restated, replaced or modified from
time to time, are collectively referred to as the “Loan Documents”), in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Mortgagee or to the Lenders that are
required to be paid by any Foreign Subsidiary Borrower pursuant to the terms of
the Credit Agreement or any other Loan Document; and

 

(c) the performance of all covenants, agreements, obligations and liabilities of
Mortgagor under or pursuant to the provisions of the Loan Documents;

 

2



--------------------------------------------------------------------------------

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE:

 

(A) the Real Estate;

 

(B) all the estate, right, title, claim or demand whatsoever of Mortgagor, in
possession or expectancy, in and to the Real Estate or any part thereof;

 

(C) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, gores of land, streets, ways, alleys, passages, sewer rights,
waters, water courses, water and riparian rights, development rights, air
rights, mineral rights, oil and gas rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

 

(D) all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings and fittings, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments, components, parts and accessories) currently owned or subsequently
acquired by Mortgagor and now or subsequently attached to, or contained in or
used or usable in any way in connection with any operation or letting of the
Real Estate, including but without limiting the generality of the foregoing, all
screens, awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs,
storm doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 

(E) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

 

3



--------------------------------------------------------------------------------

(F) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);

 

(G) all right, title and interest of Mortgagor in and to all trade names, trade
marks, logos, copyrights, good will and books and records relating to or used in
connection with the operation of the Real Estate or the Equipment or any part
thereof; all general intangibles related to the operation of the Improvements
now existing or hereafter arising;

 

(H) all of Mortgagor’s interest in, to and under insurance policies now or
subsequently obtained by Mortgagor relating to the Real Estate or Equipment and
Mortgagor’s interest in and to all proceeds of any such insurance policies
(including title insurance policies) including the right to collect and receive
such proceeds, subject to the provisions relating to insurance generally set
forth below; and all awards and other compensation, including the interest
payable thereon and the right to collect and receive the same, made to the
present or any subsequent owner of the Real Estate or Equipment for the taking
by eminent domain, condemnation or otherwise, of all or any part of the Real
Estate or any easement or other right therein;

 

(I) all right, title and interest of Mortgagor in and to (i) all contracts from
time to time executed by Mortgagor or any manager or agent on its behalf
relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements or options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate;

 

(J) any and all monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Mortgagee as provided in this Mortgage; all capital,
operating, reserve or similar accounts held by or on behalf of Mortgagor and
related to the operation of the Mortgaged Property, whether now existing or
hereafter arising and all monies held in any

 

4



--------------------------------------------------------------------------------

of the foregoing accounts and any certificates or instruments related to or
evidencing such accounts; and

 

(K) all proceeds, both cash and noncash, of the foregoing;

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A)
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (K) are collectively referred to as the
“Mortgaged Property”).

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Indebtedness is fully paid and the Obligations fully
performed.

 

This Mortgage covers present and future advances and re-advances, made by the
Lenders for the benefit of Mortgagor and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage. Notwithstanding
anything to the contrary set forth herein, the maximum aggregate principal
amount secured hereby shall not exceed at any one time $10,000,000.00.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1. Warranty of Title. Mortgagor warrants that it has good record title in fee
simple to the Premises and good title to the rest of the Mortgaged Property,
subject only to the matters that are set forth in Schedule B of the title
insurance policy or policies being issued to Mortgagee to insure the lien of
this Mortgage and any other lien or encumbrance as permitted by Section 10.5 of
the Credit Agreement (the “Permitted Exceptions”). Mortgagor shall warrant,
defend and preserve such title and the lien of this Mortgage against all claims
of all persons and entities.

 

2. Payment of Indebtedness. Mortgagor shall pay the Indebtedness at the times
and places and in the manner specified in the Credit Agreement and the other
Loan Documents and shall perform all the Obligations.

 

3. Requirements.

 

(a) Mortgagor shall promptly comply, in all material respects, with, or cause to
be complied with, and conform to all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, rules, regulations and requirements, and
irrespective of the nature of the work to be done, of each of the United States
of America, any State and any municipality, local government or other political
subdivision thereof and any agency, department, bureau, board, commission or
other instrumentality of any of them, now existing or subsequently created
(collectively, “Governmental Authority”) which has jurisdiction over the
Mortgaged Property and all covenants, restrictions and conditions now or later
of record which may be applicable to

 

5



--------------------------------------------------------------------------------

any of the Mortgaged Property, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of any
of the Mortgaged Property, except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. All present and future laws, statutes, codes, ordinances, orders,
judgments, decrees, rules, regulations and requirements of every Governmental
Authority applicable to Mortgagor or to any of the Mortgaged Property and all
covenants, restrictions, and conditions which now or later may be applicable to
any of the Mortgaged Property are collectively referred to as the “Legal
Requirements”.

 

(b) From and after the date of this Mortgage, Mortgagor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any Legal Requirement, and Mortgagor hereby assigns
to Mortgagee any and all rights to give consent for all or any portion of the
Premises or any interest therein to be so used. Mortgagor shall not by act or
omission impair the integrity of any of the Real Estate as a single zoning lot
separate and apart from all other premises. Mortgagor represents that each
parcel of the Real Estate constitutes a legally subdivided lot, in compliance
with all subdivision laws and similar Legal Requirements. Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
subsection shall be void.

 

4. Payment of Taxes and Other Impositions. (a) Promptly when due, Mortgagor
shall pay and discharge all taxes of every kind and nature (including, without
limitation, all real and personal property, income, franchise, withholding,
transfer, gains, profits and gross receipts taxes), all charges for any easement
or agreement maintained for the benefit of any of the Mortgaged Property, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, vault taxes, and all other public charges
even if unforeseen or extraordinary, imposed upon or assessed against or which
may become a lien on any of the Mortgaged Property, or arising in respect of the
occupancy, use or possession thereof, together with any penalties or interest on
any of the foregoing (all of the foregoing are collectively referred to as the
“Impositions”). Upon request by Mortgagee, Mortgagor shall deliver to Mortgagee
(i) original or copies of receipted bills and cancelled checks evidencing
payment of such Imposition if it is a real estate tax or other public charge and
(ii) evidence acceptable to Mortgagee showing the payment of any other such
Imposition. If by law any Imposition, at Mortgagor’s option, may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Mortgagor may elect to pay such Imposition in such installments and
shall be responsible for the payment of such installments with interest, if any.

 

(b) Nothing herein shall affect any right or remedy of Mortgagee under this
Mortgage or otherwise, without notice or demand to Mortgagor, to pay any
Imposition after the date such Imposition shall have become due, and to add to
the Indebtedness the amount so paid, together with interest from the time of
payment at the Default Rate. Any sums paid by Mortgagee in discharge of any
Impositions shall be (i) a lien on the Premises secured hereby prior to any
right or title to, interest in, or claim upon the Premises subordinate to the
lien of this Mortgage, and (ii) payable on demand by Mortgagor to Mortgagee
together with interest at the Default Rate as set forth above.

 

6



--------------------------------------------------------------------------------

(c) Mortgagor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any Imposition by appropriate
legal proceedings, but such right shall not be deemed or construed in any way as
relieving, modifying, or extending Mortgagor’s covenant to pay any such
Imposition at the time and in the manner provided in this Section unless (i)
Mortgagor has given prior written notice to Mortgagee of Mortgagor’s intent so
to contest or object to an Imposition, (ii) Mortgagor shall demonstrate to
Mortgagee’s satisfaction that the legal proceedings shall operate conclusively
to prevent the sale of the Mortgaged Property, or any part thereof, to satisfy
such Imposition prior to final determination of such proceedings and (iii)
Mortgagor shall furnish a good and sufficient bond or surety as requested by and
reasonably satisfactory to Mortgagee in the amount of the Impositions which are
being contested plus any interest and penalty which may be imposed thereon and
which could become a lien against the Real Estate or any part of the Mortgaged
Property.

 

5. Insurance. (a) Mortgagor shall maintain or cause to be maintained on all of
the Premises:

 

(i) property insurance against loss or damage by fire, lightning, windstorm,
tornado, water damage, flood, earthquake and by such other further risks and
hazards as now are or subsequently may be covered by an “all risk” policy or a
fire policy covering “special” causes of loss. The policy shall include building
ordinance law endorsements and the policy limits shall be automatically
reinstated after each loss, except for flood or earth movement or any coverage
which has an annual aggregate limit of liability.

 

(ii) comprehensive general liability insurance under a policy including the
“broad form CGL endorsement” (or which incorporates the language of such
endorsement), covering all claims for personal injury, bodily injury or death,
subject to the standard exclusions of such policy, or property damage occurring
on, in or about the Premises in an amount not less than $10,000,000 combined
single limit with respect to injury and property damage relating to any one
occurrence plus such excess limits as Mortgagee shall request from time to time;

 

(iii) when and to the extent required by Mortgagee, insurance against loss or
damage by any other risk commonly insured against by persons occupying or using
like properties in the locality or localities in which the Real Estate is
situated;

 

(iv) insurance against rent loss, extra expense or business interruption (and/or
soft costs, in the case of new construction), if applicable, in amounts
satisfactory to Mortgagee, but not less than one year’s gross rent or gross
income;

 

(v) boiler and machinery property insurance covering pressure vessels, air
tanks, boilers, machinery, pressure piping, heating, air conditioning and
elevator equipment and escalator equipment, provided the Improvements contain
equipment of such nature, and insurance against rent, extra expense, business
interruption and soft costs, if applicable, arising from any such breakdown, in
such amounts as are reasonably satisfactory to Mortgagee but not less than the
lesser of $1,000,000 or 10% of the value of the Improvements;

 

7



--------------------------------------------------------------------------------

(vi) if any portion of the Premises are located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, flood insurance in an amount satisfactory to Mortgagee, but
in no event less than the maximum limit of coverage available under the National
Flood Insurance Act of 1968, as amended; and

 

(vii) such other insurance in such amounts as Mortgagee may reasonably request
from time to time.

 

(b) Each insurance policy (other than flood insurance written under the National
Flood Insurance Act of 1968, as amended, in which case to the extent available)
shall (i) provide that it shall not be cancelled, non-renewed or materially
amended without 30-days’ prior written notice to Mortgagee, except, in the event
of cancellation for nonpayment of premium, then without 15-days’ prior written
notice to Mortgagor, and (ii) with respect to all property insurance, provide
for deductibles not to exceed $100,000, contain a “Replacement Cost Endorsement”
without any deduction made for depreciation and with no co-insurance penalty (or
attaching an agreed amount endorsement satisfactory to Mortgagee), with loss
payable solely to Mortgagee (modified, if necessary, to provide that proceeds in
the amount of replacement cost may be retained by Mortgagee without the
obligation to rebuild) as its interest may appear, without contribution, under a
“standard” or “New York” mortgagee clause acceptable to Mortgagee and be written
by insurance companies having an A.M. Best Company, Inc. rating of A or higher
and a financial size category of not less than XII, or otherwise as approved by
Mortgagee. Liability insurance policies shall name Mortgagee as an additional
insured and contain a waiver of subrogation against Mortgagee; all such policies
shall indemnify and hold Mortgagee harmless from all liability claims occurring
on, in or about the Premises and the adjoining streets, sidewalks and
passageways. The amounts of each insurance policy and the form of each such
policy shall at all times be reasonably satisfactory to Mortgagee. Each policy
shall expressly provide that any proceeds which are payable to Mortgagee shall
be paid by check payable to the order of Mortgagee only and requiring the
endorsement of Mortgagee only. If any required insurance shall expire, be
withdrawn, become void by breach of any condition thereof by Mortgagor or by any
lessee of any part of the Mortgaged Property or become void or unsafe by reason
of the failure or impairment of the capital of any insurer, or if for any other
reason whatsoever such insurance shall, in the reasonable discretion of
Mortgagee, become unsatisfactory to Mortgagee, Mortgagor shall immediately
obtain new or additional insurance satisfactory to Mortgagee. Mortgagor shall
not take out any separate or additional insurance which is contributing in the
event of loss unless it is properly endorsed and otherwise satisfactory to
Mortgagee in all respects.

 

(c) Mortgagor shall deliver to Mortgagee an original of each insurance policy
required to be maintained, or a certificate of such insurance acceptable to
Mortgagee, together with a copy of the declaration page for each such policy.
Mortgagor shall (i) pay as they become due all premiums for such insurance, (ii)
not later than 15 days prior to the expiration of each policy to be furnished
pursuant to the provisions of this Section, deliver a renewed policy or
policies, or duplicate original or originals thereof, marked “premium paid,” or
accompanied by such other evidence of payment satisfactory to Mortgagee with
standard non-contributory mortgage clauses in favor of and acceptable to
Mortgagee. Upon request of Mortgagee,

 

8



--------------------------------------------------------------------------------

Mortgagor shall use best efforts to cause its insurance underwriter or broker to
certify to Mortgagee in writing that all the requirements of this Mortgage
governing insurance have been satisfied.

 

(d) If Mortgagor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Mortgagee, at its option and without notice,
may effect such insurance from year to year, and pay the premium or premiums
therefor, and Mortgagor shall pay to Mortgagee on demand such premium or
premiums so paid by Mortgagee with interest from the time of payment at the
Default Rate and the same shall be deemd to be secured by this Mortgage and
shall be collectible in the same manner as the Indebtedness secured by this
Mortgage.

 

(e) Mortgagor shall increase the amount of property insurance required to equal
100% replacement cost pursuant to the provisions of this Section at the time of
each renewal of each policy (but not later than 12 months from the date of this
Mortgage and each successive 12 month period to occur thereafter) by using the
F.W. Dodge Building Index to determine whether there shall have been an increase
in the replacement value since the most recent adjustment and, if there shall
have been such an increase, the amount of insurance required shall be adjusted
accordingly.

 

(f) Mortgagor promptly shall comply with and conform to (i) all provisions of
each such insurance policy, and (ii) all requirements of the insurers applicable
to Mortgagor or to any of the Mortgaged Property or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration or repair of any of
the Mortgaged Property. Mortgagor shall not use or permit the use of the
Mortgaged Property in any manner which would permit any insurer to cancel any
insurance policy or void coverage required to be maintained by this Mortgage.

 

(g) If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged by fire or any other casualty, whether insured or uninsured, or in the
event any claim is made against Mortgagor for any personal injury, bodily injury
or property damage incurred on or about the Premises, Mortgagor shall give
immediate notice thereof to Mortgagee. If the Mortgaged Property is damaged by
fire or other casualty and the cost to repair such damage is less than the
lesser of (i) 5% of the replacement cost of the Improvements at the affected
Real Estate site and (ii) $100,000, then provided that no Event of Default shall
have occurred and be continuing, Mortgagor shall have the right to adjust such
loss, and the insurance proceeds relating to such loss may be paid over to
Mortgagor; provided that Mortgagor shall, promptly after any such damage, repair
all such damage regardless of whether any insurance proceeds have been received
or whether such proceeds, if received, are sufficient to pay for the costs of
repair. If the Mortgaged Property is damaged by fire or other casualty, and the
cost to repair such damage exceeds the above limit, or if an Event of Default
shall have occurred and be continuing, then Mortgagor authorizes and empowers
Mortgagee, at Mortgagee’s option and in Mortgagee’s sole discretion, as
attorney-in-fact for Mortgagor, to make proof of loss, to adjust and compromise
any claim under any insurance policy, to appear in and prosecute any action
arising from any policy, to collect and receive insurance proceeds and to deduct
therefrom Mortgagee’s expenses incurred in the collection process. Each
insurance company concerned is hereby authorized and directed to make payment
for such loss directly to Mortgagee. Mortgagee

 

9



--------------------------------------------------------------------------------

shall have the right to require Mortgagor to repair or restore the Mortgaged
Property, and Mortgagor hereby designates Mortgagee as its attorney-in-fact for
the purpose of making any election required or permitted under any insurance
policy relating to repair or restoration. The insurance proceeds or any part
thereof received by Mortgagee may be applied by Mortgagee toward reimbursement
of all costs and expenses of Mortgagee in collecting such proceeds, and the
balance, at Mortgagee’s option in its sole and absolute discretion, to the
principal (to the installments in inverse order of maturity, if payable in
installments) and interest due or to become due under the Loans, to fulfill any
other Obligation of Mortgagor, to the restoration or repair of the property
damaged, or released to Mortgagor. In the event Mortgagee elects to release such
proceeds to Mortgagor, Mortgagor shall be obligated to use such proceeds to
restore or repair the Mortgaged Property. Application by Mortgagee of any
insurance proceeds toward the last maturing installments of principal and
interest due or to become due under the Loans shall not excuse Mortgagor from
making any regularly scheduled payments due thereunder, nor shall such
application extend or reduce the amount of such payments.

 

(h) In the event of foreclosure of this Mortgage or other transfer of title to
the Mortgaged Property in extinguishment of the Indebtedness, all right, title
and interest of Mortgagor in and to any insurance policies then in force shall
pass to the purchaser or grantee and Mortgagor hereby appoints Mortgagee its
attorney-in-fact, in Mortgagor’s name, to assign and transfer all such policies
and proceeds to such purchaser or grantee.

 

(i) Upon written notice to Mortgagor, Mortgagee after an Event of Default shall
be entitled to require Mortgagor to pay monthly in advance to Mortgagee the
equivalent of  1/12th of the estimated annual premiums due on such insurance.
Mortgagee may commingle such funds with its own funds and Mortgagor shall not be
entitled to interest thereon.

 

(j) Mortgagor may maintain insurance required under this Mortgage by means of
one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property, (B) each
such blanket policy shall include an endorsement providing that, in the event of
a loss resulting from an insured peril, insurance proceeds shall be allocated to
the Mortgaged Property in an amount equal to the coverages required to be
maintained by Mortgagor as provided above and (C) the protection afforded under
any such blanket policy shall be no less than that which would have been
afforded under a separate policy or policies relating only to the Mortgaged
Property.

 

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, Mortgagor shall not further mortgage, nor
otherwise encumber the Mortgaged Property nor create or suffer to exist any
lien, charge or encumbrance on the Mortgaged Property, or any part thereof,
whether superior or subordinate to the lien of this Mortgage and whether
recourse or non-recourse.

 

10



--------------------------------------------------------------------------------

7. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property.

 

8. Maintenance; No Alteration; Inspection; Utilities. (a) Mortgagor shall
maintain or cause to be maintained all the Improvements in good condition and
repair, reasonable wear and tear excepted, and shall not commit or suffer any
waste of the Improvements. Mortgagor shall repair, restore, replace or rebuild
promptly any part of the Premises which may be damaged or destroyed by any
casualty whatsoever, the failure of which could reasonably be expected to result
in a Material Adverse Effect. The Improvements shall not be demolished or
materially altered, nor any material additions built, without the prior written
consent of Mortgagee.

 

(b) Mortgagee and any persons authorized by Mortgagee shall have the right, with
prior notice during normal business hours, to enter and inspect the Premises and
the right to inspect all work done, labor performed and materials furnished in
and about the Improvements and the right to inspect and make copies of all
books, contracts and records of Mortgagor relating to the Mortgaged Property.

 

(c) Mortgagor shall pay or cause to be paid when due all utility charges which
are incurred for gas, electricity, water or sewer services furnished to the
Premises and all other assessments or charges of a similar nature, whether
public or private, affecting the Premises or any portion thereof, whether or not
such assessments or charges are liens thereon.

 

9. Condemnation/Eminent Domain. Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any portion thereof, Mortgagor will notify Mortgagee of the pendency of such
proceedings. Mortgagor authorizes Mortgagee, at Mortgagee’s option and in
Mortgagee’s sole discretion, as attorney-in-fact for Mortgagor, to commence,
appear in and prosecute, in Mortgagee’s or Mortgagor’s name, any action or
proceeding relating to any condemnation of the Mortgaged Property, or any
portion thereof, and to settle or compromise any claim in connection with such
condemnation. If Mortgagee elects not to participate in such condemnation
proceeding, then Mortgagor shall, at its expense, diligently prosecute any such
proceeding and shall consult with Mortgagee, its attorneys and experts and
cooperate with them in any defense of any such proceedings. All awards and
proceeds of condemnation shall be assigned to Mortgagee to be applied in the
same manner as insurance proceeds, as provided above, and Mortgagor agrees to
execute any such assignments of all such awards as Mortgagee may request.

 

10. Restoration. If Mortgagee elects to release funds to Mortgagor for
restoration of any of the Mortgaged Property, then such restoration shall be
performed only in accordance with the following conditions:

 

(i) prior to the commencement of any restoration, the plans and specifications
for such restoration, and the budgeted costs, shall be submitted to and approved
by Mortgagee;

 

11



--------------------------------------------------------------------------------

(ii) prior to making any advance of restoration funds, Mortgagee shall be
satisfied that the remaining restoration funds are sufficient to complete the
restoration and to pay all related expenses, including interest on the
Indebtedness and real estate taxes on the Premises, during restoration;

 

(iii) at the time of any disbursement of the restoration funds, (A) no Default
(as defined below) shall then exist, (B) no mechanics’ or materialmen’s liens
shall have been filed and remain undischarged, except those discharged by the
disbursement of the requested restoration funds and (C) a satisfactory
bring-down or continuation of title insurance on the Premises shall be delivered
to Mortgagee;

 

(iv) disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement, upon receipt of
satisfactory evidence of the stage of completion and of performance of the work
in a good and workmanlike manner and in accordance with the contracts, plans and
specifications acceptable to Mortgagee;

 

(v) with respect to each advance of restoration funds, Mortgagee may retain 10%
of the amount of such advance as a holdback until the restoration is fully
completed;

 

(vi) the restoration funds shall bear no interest and may be commingled with
Mortgagee’s other funds;

 

(vii) Mortgagee may impose such other conditions as are customarily imposed by
construction lenders; and

 

(viii) any restoration funds remaining shall be retained by Mortgagee and, if so
retained, shall be applied by Mortgagee, in its sole discretion, to the
Indebtedness in the inverse order of maturity.

 

11. Leases. (a) Mortgagor shall not (i) execute an assignment or pledge of any
Lease relating to all or any portion of the Mortgaged Property other than in
favor of Mortgagee, or (ii) except as expressly permitted under the Credit
Agreement, without the prior written consent of Mortgagee, execute or permit to
exist any Lease of any of the Mortgaged Property.

 

(b) As to any Lease consented to by Mortgagee, Mortgagor shall:

 

(i) promptly perform all of the provisions of the Lease on the part of the
lessor thereunder to be performed;

 

(ii) promptly enforce all of the provisions of the Lease on the part of the
lessee thereunder to be performed;

 

(iii) appear in and defend any action or proceeding arising under or in any
manner connected with the Lease or the obligations of Mortgagor as lessor or of
the lessee thereunder;

 

12



--------------------------------------------------------------------------------

(iv) exercise, within 5 days after a request by Mortgagee, any right to request
from the lessee a certificate with respect to the status thereof;

 

(v) simultaneously deliver to Mortgagee copies of any notices of default which
Mortgagor may at any time forward to or receive from the lessee;

 

(vi) promptly deliver to Mortgagee a fully executed counterpart of the Lease;
and

 

(vii) promptly deliver to Mortgagee, upon Mortgagee’s request, an assignment of
the Mortgagor’s interest under such Lease.

 

(c) Mortgagor shall deliver to Mortgagee, within 10 days after a request by
Mortgagee, a written statement, certified by Mortgagor as being true, correct
and complete, containing the names of all lessees and other occupants of the
Mortgaged Property, the terms of all Leases and the spaces occupied and rentals
payable thereunder, and a list of all Leases which are then in default,
including the nature and magnitude of the default; such statement shall be
accompanied by credit information with respect to the lessees and such other
information as Mortgagee may request.

 

(d) All Leases entered into by Mortgagor after the date hereof, if any, and all
rights of any lessees thereunder shall be subject and subordinate in all
respects to the lien and provisions of this Mortgage unless Mortgagee shall
otherwise elect in writing.

 

(e) As to any Lease now in existence or subsequently consented to by Mortgagee,
and except as expressly permitted under the Credit Agreement, Mortgagor shall
not accept a surrender or terminate, cancel, rescind, supplement, alter, revise,
modify or amend such Lease or permit any such action to be taken nor shall
Mortgagor accept the payment of rent more than thirty (30) days in advance of
its due date. The provisions of this subsection are made with reference to
Section 291-f of the Real Property Law of the State of New York.

 

(f) If any act or omission of Mortgagor would give any lessee under any Lease
the right, immediately or after lapse of a period of time, to cancel or
terminate such Lease, or to abate or offset against the payment of rent or to
claim a partial or total eviction, such lessee shall not exercise such right
until it has given written notice of such act or omission to Mortgagee and until
a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice without a remedy being effected.

 

(g) In the event of the enforcement by Mortgagee of any remedy under this
Mortgage, the lessee under each Lease shall, if requested by Mortgagee or any
other person succeeding to the interest of Mortgagee as a result of such
enforcement, attorn to Mortgagee or to such person and shall recognize Mortgagee
or such successor in interest as lessor under the Lease without change in the
provisions thereof; provided however, that Mortgagee or such successor in
interest shall not be: (i) bound by any payment of an installment of rent or
additional rent which may have been made more than 30 days before the due date
of such installment; (ii) bound by any amendment or modification to the Lease
made without the consent

 

13



--------------------------------------------------------------------------------

of Mortgagee or such successor in interest; (iii) liable for any previous act or
omission of Mortgagor (or its predecessors in interest); (iv) responsible for
any monies owing by Mortgagor to the credit of such lessee or subject to any
credits, offsets, claims, counterclaims, demands or defenses which the lessee
may have against Mortgagor (or its predecessors in interest); (v) bound by any
covenant to undertake or complete any construction of the Premises or any
portion thereof; or (vi) obligated to make any payment to such lessee other than
any security deposit actually delivered to Mortgagee or such successor in
interest. Each lessee or other occupant, upon request by Mortgagee or such
successor in interest, shall execute and deliver an instrument or instruments
confirming such attornment. In addition, Mortgagor agrees that each Lease
entered into after the date of this Mortgage shall include language to the
effect of subsections (d)-(g) of this Section; provided that the provisions of
such subsections shall be self-operative and any failure of any Lease to include
such language shall not impair the binding effect of such provisions on any
lessee under such Lease.

 

12. Further Assurances/Estoppel Certificates. To further assure Mortgagee’s
rights under this Mortgage, Mortgagor agrees upon demand of Mortgagee to do any
act or execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee. Mortgagor, within 5 business
days after request, shall deliver, in form and substance satisfactory to
Mortgagee, a written statement, duly acknowledged, setting forth the amount of
the Indebtedness, and whether any offsets, claims, counterclaims or defenses
exist against the Indebtedness and certifying as to such other matters as
Mortgagee shall reasonably request.

 

13. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, Mortgagee, without waiving or releasing
Mortgagor from any obligation or default under this Mortgage, may, at any time
(but shall be under no obligation to) pay or perform the same, and the amount or
cost thereof, with interest at the Default Rate, shall immediately be due from
Mortgagor to Mortgagee. To the extent that any such amounts or costs paid by
Mortgagee shall constitute payment of (i) Impositions; (ii) premiums on
insurance policies covering the Premises; (iii) expenses incurred in upholding
or enforcing the lien of this Mortgage, including, but not limited to the
expenses of any litigation to prosecute or defend the rights and lien created by
this Mortgage; (iv) costs of removal of or otherwise related to Hazardous
Materials (as defined below) or asbestos; or (v) any amount, costs or charge to
which Mortgagee becomes subrogated, upon payment, whether under recognized
principles of law or equity, or under express statutory authority; then, and in
each such event, such amounts or costs, together with interest thereon at the
Default Rate, shall be added to the Indebtedness and shall be secured by this
Mortgage and shall be a lien on the Mortgaged Property prior to any right, title
to, interest in, or claim upon the Mortgaged Property attaching subsequent to
the lien of this Mortgage. No payment or advance of money by Mortgagee under
this Section shall be deemed or construed to cure Mortgagor’s default or waive
any right or remedy of Mortgagee.

 

14



--------------------------------------------------------------------------------

14. Mortgagor’s Existence, etc. Mortgagor shall do all things necessary to
preserve and keep in full force and effect its existence, material franchises,
rights and privileges under the laws of the state in which it was formed and its
right to own property and transact business in each state in which the Real
Estate is located. Mortgagor represents and warrants that Mortgagor is a duly
organized and validly existing corporation or general or limited partnership, as
the case may be, in good standing, and this Mortgage has been executed by a duly
authorized partner or officer thereof, as applicable. This Mortgage constitutes
the legal, valid and binding obligation of Mortgagor, enforceable against
Mortgagor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.

 

15. Materials of Environmental Concern. (a) Neither Mortgagor nor, to the best
knowledge of Mortgagor, any other person has ever caused or permitted any
Materials of Environmental Concern to be released or disposed into the
environment or on, under or at the Premises, or any part thereof, except in
compliance with the Legal Requirements of any Governmental Authority regarding
any Materials of Environmental Concern, and the Premises have never been used
(whether by Mortgagor or, to the best knowledge of Mortgagor, by any other
person, including any tenant) as a dump site for Materials of Environmental
Concern or storage (whether permanent or temporary) site for any Materials of
Environmental Concern in violation of any Legal Requirements of any Governmental
Authority regarding any Materials of Environmental Concern.

 

(b) Mortgagor represents that to the best of Mortgagor ‘s knowledge, (i) upon
due inquiry, no Materials of Environmental Concern are present in the
environment at the Premises as a result of any unpermitted disposal or release,
and (ii) neither the Premises nor any site within the vicinity of the Premises
is or has been adversely affected by any Materials of Environmental Concern or
is in violation of any applicable Legal Requirement of any Governmental
Authority regulating, relating to, or imposing liability or standards of conduct
concerning Materials of Environmental Concern.

 

(c) Mortgagor shall comply with any and all applicable Legal Requirements
governing the discharge and removal of Materials of Environmental Concern, shall
pay immediately when due the costs of removal of any Materials of Environmental
Concern, and shall keep the Premises free of any lien imposed pursuant to such
Legal Requirements. In the event Mortgagor fails to do so, after notice to
Mortgagor and the expiration of the earlier of (i) applicable cure periods
hereunder, or (ii) the cure period permitted under the applicable Legal
Requirement, Mortgagee may declare such failure an Event of Default or cause the
Premises to be freed from the Materials of Environmental Concern and the cost of
the removal with interest at the Default Rate shall immediately be due from
Mortgagor to Mortgagee and the same shall be added to the Indebtedness and be
secured by this Mortgage. Mortgagor further agrees not to release or dispose of
any Materials of Environmental Concern at the Premises, except for the discharge
or removal of Materials of Environmental Concern in compliance with all Legal
Requirements, without the express approval of Mortgagee, which approval shall
not be unreasonably withheld, and any such release or disposal shall comply with
all applicable Legal Requirements and any conditions established by Mortgagee.
In addition, in the event of any

 

15



--------------------------------------------------------------------------------

notice by a Governmental Authority of a violation of any Legal Requirement
concerning any Materials of Environmental Concern at the Premises, upon prior
written notice, (i) Mortgagee shall have the right to conduct an environmental
audit of the Premises and Mortgagor shall cooperate in the conduct of such
environmental audit, and (ii) Mortgagor shall give Mortgagee and its agents and
employees access to the Premises to remove Materials of Environmental Concern,
the presence of which violate any applicable Legal Requirement. Except to the
extent that any loss, cost, damage or expense has been occasioned by the willful
misconduct or gross negligence of Mortgagee, Mortgagor agrees to defend,
indemnify and hold Mortgagee free and harmless from and against all loss, costs,
damage and expense (including attorneys’ fees and costs and consequential
damages) Mortgagee may sustain in connection with the Premises by reason of (i)
the imposition or recording of a lien by any Governmental Authority pursuant to
any Legal Requirement relating to hazardous or toxic wastes or substances or the
removal thereof (“Environmental Laws”); (ii) claims of any private parties
regarding violations of Environmental Laws; (iii) costs and expenses (including,
without limitation, attorneys’ fees and fees incidental to the securing of
repayment of such costs and expenses) incurred by Mortgagor or Mortgagee in
connection with the removal of any such lien or in connection with Mortgagor’s
or Mortgagee’s compliance with any Environmental Laws; and (iv) the assertion
against Mortgagee by any party of any claim in connection with Materials of
Environmental Concern, except to the extent that any loss, cost, damage or
expense has been occasioned by the willful misconduct or gross negligence of
Mortgagee.

 

(d) For the purposes of this Mortgage, “Materials of Environmental Concern”
means and includes any hazardous, nuclear, toxic or dangerous waste, substance
or material defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, or any other Legal Requirement regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, nuclear, toxic or dangerous waste, substance or material, as now or
at any time in effect.

 

(e) The foregoing indemnification shall be a recourse obligation of Mortgagor
and shall survive repayment of the Loans, notwithstanding any limitations on
recourse which may be contained herein or in any Loan Documents or the delivery
of any satisfaction, release or release deed, discharge or deed of reconveyance,
or the assignment of this Mortgage by Mortgagee.

 

16. Asbestos.

 

. Mortgagor shall not install or permit to be installed in the Premises friable
asbestos or any substance containing asbestos and deemed hazardous and not
permitted for use by any Legal Requirement respecting such material, or any
other building material deemed to be harmful, hazardous or injurious by relevant
Legal Requirements.

 

17. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (each an “Event of Default):

 

(a) an Event of Default shall occur under the Credit Agreement;

 

16



--------------------------------------------------------------------------------

(b) a failure to make payment of any other sums required to be paid hereunder or
under the Loan Documents (including, without limitation, any Imposition) within
the period required by specific provision of this Mortgage or, if no such period
is so provided, by no later than three days after written notice; or

 

(c) a failure (i) to keep in force the insurance required by this Mortgage, or
(ii) to comply with and conform to all provisions and requirements of the
insurance policies and the insurers thereunder which would affect Mortgagor’s
ability to keep in force the insurance required by this Mortgage or to collect
any proceeds therefrom, or (iii) to comply with any other material provisions of
this Mortgage regarding insurance; or

 

(d) upon default, five business days after request, in furnishing a statement of
the outstanding amount secured by this Mortgage and whether any offset or
defense exists against the Indebtedness; or

 

(e) upon the actual waste, removal or demolition of, or material alteration to,
any part of the Premises (other than necessary replacements of worn or obsolete
Equipment), or construction of any new Improvements; or

 

(f) upon failure to comply promptly with any Legal Requirement or order or
notice of violation of law or ordinance issued by any Governmental Authority
having jurisdiction over the Premises, which failure could materially and
adversely affect the Mortgaged Property; or

 

(g) if any representation or warranty made by Mortgagor in this Mortgage, any
other Loan Document or any certificate, document or financial or other statement
furnished under or in connection with the Loan Documents shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(h) if the Mortgaged Property, or a substantial portion thereof, is damaged or
destroyed by an uninsured casualty and Mortgagor does not immediately provide
funds for the restoration of the damage caused by such casualty; or

 

(i) failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of Sections 6 or 7 of
this Mortgage; or

 

(j) any guaranty of payment of the Indebtedness or performance of any of the
Obligations shall cease for any reason to be in full force and effect or any
Guarantor shall so assert in writing or any default shall occur under any such
guaranty or any representation or warranty made by any Guarantor to or for the
benefit of Mortgagee shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

 

(k) a failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of this Mortgage and
the continuation thereof for a 30-day period after notice shall have been given
to Mortgagor by Mortgagee specifying such default and requiring such default be
remedied; which period may be

 

17



--------------------------------------------------------------------------------

extended to the extent required (but not longer than 180 days) if such default
is not susceptible of cure within 30 days so long as Mortgagor has commenced to
cure such default within such 30-day period and is thereafter diligently
prosecuting such cure to completion and so long as such delay is not likely to
have a material adverse effect on either the Mortgaged Property or Mortgagee’s
rights under this Mortgage; provided, however, any such default that can be
cured by the payment of money shall be promptly cured after notice by Mortgagee.

 

18. Remedies.

 

(a) Upon the occurrence and continuance of any Event of Default, in addition to
any other rights and remedies Mortgagee may have pursuant to the Loan Documents,
or as provided by law, and without limitation, if such event is an Event of
Default specified in clause (i) or (ii) of paragraph 12(f) of the Credit
Agreement with respect to Mortgagor, automatically the Revolving Credit
Commitments and Swing Line Commitments shall immediately terminate and the Loans
(with accrued interest thereon) and all other amounts owing under the Credit
Agreement, this Mortgage and any other Loan Documents (including, without
limitation, all Reimbursement Obligations, regardless of whether or not such
Reimbursement Obligations are then due and payable) shall immediately become due
and payable, and if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Mortgagee may, or upon the request of the Required Lenders, the
Mortgagee shall, by notice to Mortgagor declare the Revolving Credit Commitments
and Swing Line Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments and Swing Line Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Mortgagee may, or upon the
request of the Required Lenders, the Mortgagee shall, by notice to Mortgagor,
declare the Loans (with accrued interest thereon) and all other amounts owing
under the Credit Agreement, this Mortgage and any other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. Except as provided above in this Section, presentment, demand, protest,
notice of acceleration, notice of intent to accelerate and all other notices of
any kind are hereby waived. In addition, upon the occurrence and continuance of
any Event of Default, Mortgagee, to the extent permitted by applicable law, may
immediately take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against Mortgagor and in and to the Mortgaged
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such manner as
Mortgagee may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Mortgagee:

 

(i) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Note, (C) sell
all or part of the Mortgaged Property (Mortgagor expressly granting to Mortgagee
the power of sale), or (D) take such other action at law or in equity for the
enforcement of this Mortgage or any of the Loan Documents as the law may allow.
Mortgagee may proceed in any such action to final judgment and execution thereon
for all sums due hereunder, together with interest thereon at the Default Rate
and all costs of suit, including, without limitation, reasonable attorneys’ fees
and disbursements. Interest at the Default Rate shall be due on

 

18



--------------------------------------------------------------------------------

any judgment obtained by Mortgagee from the date of judgment until actual
payment is made of the full amount of the judgment.

 

(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Indebtedness and Obligations enter into and
upon the Mortgaged Property and each and every part thereof and exclude
Mortgagor and its agents and employees therefrom without liability for trespass,
damage or otherwise (Mortgagor hereby agreeing to surrender possession of the
Mortgaged Property to Mortgagee upon demand at any such time) and use, operate,
manage, maintain and control the Mortgaged Property and every part thereof.
Following such entry and taking of possession, Mortgagee shall be entitled,
without limitation, (x) to lease all or any part or parts of the Mortgaged
Property for such periods of time and upon such conditions as Mortgagee may, in
its discretion, deem proper, (y) to enforce, cancel or modify any Lease and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.

 

(b) The holder of this Mortgage, in any action to foreclose it, shall be
entitled to the appointment of a receiver. In case of a foreclosure sale, the
Real Estate may be sold, at Mortgagee’s election, in one parcel or in more than
one parcel and Mortgagee is specifically empowered, (without being required to
do so, and in its sole and absolute discretion) to cause successive sales of
portions of the Mortgaged Property to be held.

 

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, and notwithstanding to the contrary any
exculpatory or non-recourse language which may be contained herein, Mortgagee
shall be entitled to enjoin such breach and obtain specific performance of any
covenant, agreement, term or condition and Mortgagee shall have the right to
invoke any equitable right or remedy as though other remedies were not provided
for in this Mortgage.

 

19. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Indebtedness or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Notes, if any, the Loan
Documents and any other documents evidencing expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Indebtedness as having been paid.

 

20. Appointment of Receiver. To the extent permitted by applicable law, if an
Event of Default shall have occurred and be continuing, Mortgagee as a matter of
right and without notice to Mortgagor, unless otherwise required by applicable
law, and without regard to

 

19



--------------------------------------------------------------------------------

the adequacy or inadequacy of the Mortgaged Property or any other collateral as
security for the Indebtedness and Obligations or the interest of Mortgagor
therein, shall have the right to apply to any court having jurisdiction to
appoint a receiver or receivers or other manager of the Mortgaged Property, and
Mortgagor hereby irrevocably consents to such appointment and waives notice of
any application therefor (except as may be required by law). Any such receiver
or receivers shall have all the usual powers and duties of receivers in like or
similar cases and all the powers and duties of Mortgagee in case of entry as
provided in this Mortgage, including, without limitation and to the extent
permitted by law, the right to enter into leases of all or any part of the
Mortgaged Property, and shall continue as such and exercise all such powers
until the date of confirmation of sale of the Mortgaged Property unless such
receivership is sooner terminated.

 

21. Extension, Release, etc. (a) Without affecting the lien or charge of this
Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Indebtedness, Mortgagee may,
from time to time and without notice, agree to (i) release any person liable for
the Indebtedness, (ii) extend the maturity or alter any of the terms of the
Indebtedness or any guaranty thereof, (iii) grant other indulgences, (iv)
release or reconvey, or cause to be released or reconveyed at any time at
Mortgagee’s option any parcel, portion or all of the Mortgaged Property, (v)
take or release any other or additional security for any obligation herein
mentioned, or (vi) make compositions or other arrangements with debtors in
relation thereto. If at any time this Mortgage shall secure less than all of the
principal amount of the Indebtedness, it is expressly agreed that any repayments
of the principal amount of the Indebtedness shall not reduce the amount of the
lien of this Mortgage until the lien amount shall equal the principal amount of
the Indebtedness outstanding.

 

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the lien of this Mortgage or any liens, rights, powers or remedies
of Mortgagee hereunder, and such liens, rights, powers and remedies shall
continue unimpaired.

 

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Indebtedness or to foreclose
the lien of this Mortgage.

 

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

 

22. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a Security Agreement
within the meaning of the Uniform Commercial Code (the “Code”) of the State of
New York. If an Event of Default shall occur under this Mortgage, then in
addition to having any other right or remedy

 

20



--------------------------------------------------------------------------------

available at law or in equity, Mortgagee shall have the option of either (i)
proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, attorneys’ fees and legal
expenses. At Mortgagee’s request, Mortgagor shall assemble the personal property
and make it available to Mortgagee at a place designated by Mortgagee which is
reasonably convenient to both parties.

 

(b) Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i) all
of the goods described within the definition of the word “Equipment” are or are
to become fixtures on the Real Estate; (ii) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of Sections
9-334 and 9-502 of the Code; (iii) Mortgagor is the record owner of the Real
Estate; and (iv) the addresses of Mortgagor and Mortgagee are as set forth on
the first page of this Mortgage.

 

(c) Mortgagor, upon request by Mortgagee from time to time, shall execute,
acknowledge and deliver to Mortgagee one or more separate security agreements,
in form satisfactory to Mortgagee, covering all or any part of the Mortgaged
Property and will further execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any financing statement, affidavit,
continuation statement or certificate or other document as Mortgagee may
reasonably request in order to perfect, preserve, maintain, continue or extend
the security interest under and the priority of this Mortgage and such security
instrument. Mortgagor further agrees to pay to Mortgagee on demand all
reasonable costs and expenses incurred by Mortgagee in connection with the
preparation, execution, recording, filing and re-filing of any such document and
all reasonable costs and expenses of any record searches for financing
statements Mortgagee shall reasonably require. If Mortgagor shall fail to
furnish any financing or continuation statement within 10 days after reasonable
request by Mortgagee, then pursuant to the provisions of the Code, Mortgagor
hereby authorizes Mortgagee, without the signature of Mortgagor, to execute and
file any such financing and continuation statements. The filing of any financing
or continuation statements in the records relating to personal property or
chattels shall not be construed as in any way impairing the right of Mortgagee
to proceed against any personal property encumbered by this Mortgage as real
property, as set forth above.

 

23. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment of the Indebtedness and performance of the
Obligations, and Mortgagor grants to Mortgagee the right to enter the Mortgaged
Property for the purpose of collecting the same and to let the Mortgaged
Property or any part thereof, and to apply the Rents on account of the
Indebtedness. The foregoing assignment and grant is present and absolute and
shall continue in effect until the Indebtedness is paid in full, but Mortgagee
hereby waives the

 

21



--------------------------------------------------------------------------------

right to enter the Mortgaged Property for the purpose of collecting the Rents
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
until the occurrence of an Event of Default under this Mortgage; such right of
Mortgagor to collect, receive, use and retain the Rents may be revoked by
Mortgagee upon the occurrence and continuation of any Event of Default under
this Mortgage by giving not less than five days’ written notice of such
revocation to Mortgagor; in the event such notice is given, Mortgagor shall pay
over to Mortgagee, or to any receiver appointed to collect the Rents, any lease
security deposits, and shall pay monthly in advance to Mortgagee, or to any such
receiver, the fair and reasonable rental value as determined by Mortgagee for
the use and occupancy of the Mortgaged Property or of such part thereof as may
be in the possession of Mortgagor or any affiliate of Mortgagor, and upon
default in any such payment Mortgagor and any such affiliate will vacate and
surrender the possession of the Mortgaged Property to Mortgagee or to such
receiver, and in default thereof may be evicted by summary proceedings or
otherwise. Mortgagor shall not accept prepayments of installments of Rent to
become due for a period of more than one month in advance (except for security
deposits and estimated payments of percentage rent, if any). The agreement
contained in this Section has been made with reference to section 291-f of the
Real Property Law of the State of New York.

 

24. Trust Funds.

 

(a) Mortgagor shall receive the advances secured hereby subject to the trust
fund provisions of Section 13 of the Lien Law of the State of New York.

 

(b) All lease security deposits of the Real Estate shall be treated as trust
funds not to be commingled with any other funds of Mortgagor. Within 10 days
after request by Mortgagee, Mortgagor shall furnish Mortgagee satisfactory
evidence of compliance with this subsection, together with a statement of all
lease security deposits by lessees and copies of all Leases not previously
delivered to Mortgagee, which statement shall be certified by Mortgagor.

 

25. Additional Rights. (a) The clauses and covenants contained in this Mortgage
that are construed by Section 254 of the Real Property Law of the State of New
York shall be construed as provided in those sections, except that the
provisions of subsection 4 of such Section 254 shall not in any manner apply to
or construe the provisions of this Mortgage; the additional clauses and
covenants contained herein shall afford rights supplemental to and not exclusive
of the rights conferred by the clauses and covenants construed by such Section
254 and shall not impair, modify, alter or defeat such rights (except that the
provisions of this Mortgage governing insurance shall be exclusive of and shall
be in substitution for the rights which would be conferred by the clauses and
covenants construed by such subsection 4 of such Section 254), notwithstanding
that such additional clauses and covenants may relate to the same subject matter
or provide for different or additional rights in the same or similar
contingencies as the clauses and covenants construed by such Section 254; the
rights of Mortgagee arising under clauses and covenants contained in this
Mortgage shall be separate, distinct and cumulative and none of them shall be in
exclusion of the others; no act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision, anything herein or otherwise to the contrary notwithstanding, and in
the event of any inconsistencies between the provisions of such Section 254 and
the provisions of this Mortgage, the provisions of this Mortgage shall prevail.

 

22



--------------------------------------------------------------------------------

(b) The holder of any subordinate lien on the Mortgaged Property shall have no
right to terminate any Lease whether or not such Lease is subordinate to this
Mortgage nor shall any holder of any subordinate lien join any tenant under any
Lease in any action to foreclose the lien or modify, interfere with, disturb or
terminate the rights of any tenant under any Lease. By recordation of this
Mortgage all subordinate lienholders are subject to and notified of this
provision, and any action taken by any such lienholder contrary to this
provision shall be null and void. Upon the occurrence of any Event of Default,
Mortgagee may, in its sole discretion and without regard to the adequacy of its
security under this Mortgage, apply all or any part of any amounts on deposit
with Mortgagee under this Mortgage against all or any part of the Indebtedness.
Any such application shall not be construed to cure or waive any Default or
Event of Default or invalidate any act taken by Mortgagee on account of such
Default or Event of Default.

 

26. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of subsection 14.2 of the
Credit Agreement to Mortgagor and to Mortgagee as specified therein.

 

27. No Oral Modification. This Mortgage may not be amended, supplemented,
terminated orally or otherwise modified except in accordance with the provisions
of subsection 14.1 of the Credit Agreement. Any agreement made by Mortgagor and
Mortgagee after the date of this Mortgage relating to this Mortgage shall be
superior to the rights of the holder of any intervening or subordinate lien or
encumbrance.

 

28. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of the Indebtedness or Loan Documents, the obligations of Mortgagor
and of any other obligor under the Indebtedness or Loan Documents shall be
subject to the limitation that Mortgagee shall not charge, take or receive, nor
shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.

 

29. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of any portion of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Indebtedness or the creation or extension of a period of
redemption from any sale made in collecting such debt and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process. To the full extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted

 

23



--------------------------------------------------------------------------------

by law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of election to mature or declare due the
whole of the secured indebtedness and marshalling in the event of foreclosure of
the liens hereby created. Mortgagor further waives, to the extent permitted by
applicable law, all errors and imperfections in any proceedings instituted by
Mortgagee under this Mortgage and all notices of any Event of Default (except as
may be provided for under the terms of this Mortgage or the other Loan
Documents) or of Mortgagee’s election to exercise or its actual exercise of any
right, remedy or recourse provided for under this Mortgage.

 

30. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment of
the Indebtedness and performance of the Obligations and to exercise all rights
and powers under this Mortgage or under any of the other Loan Documents or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the Indebtedness and Obligations may now or hereafter be otherwise secured,
whether by mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this Mortgage nor its enforcement, shall prejudice or
in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion. No remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by any of the Loan Documents
to Mortgagee or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee. In no event shall Mortgagee, in the exercise of the
remedies provided in this Mortgage (including, without limitation, in connection
with the assignment of Rents to Mortgagee, or the appointment of a receiver and
the entry of such receiver on to all or any part of the Mortgaged Property), be
deemed a “mortgagee in possession,” and Mortgagee shall not in any way be made
liable for any act, either of commission or omission, in connection with the
exercise of such remedies.

 

31. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or (b)
in addition to this Mortgage, Mortgagee shall now or hereafter hold one or more
additional mortgages, liens, deeds of trust or other security (directly or
indirectly) for the Indebtedness upon other property in the State in which the
Premises are located (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Mortgagee may, at its
election, commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Indebtedness (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to Mortgagee to extend the Indebtedness, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may

 

24



--------------------------------------------------------------------------------

now or hereafter have. Mortgagor further agrees that if Mortgagee shall be
prosecuting one or more foreclosure or other proceedings against a portion of
the Mortgaged Property or against any collateral other than the Mortgaged
Property, which collateral directly or indirectly secures the Indebtedness, or
if Mortgagee shall have obtained a judgment of foreclosure and sale or similar
judgment against such collateral, then, whether or not such proceedings are
being maintained or judgments were obtained in or outside the State in which the
Premises are located, Mortgagee may commence or continue foreclosure proceedings
and exercise its other remedies granted in this Mortgage against all or any part
of the Mortgaged Property and Mortgagor waives any objections to the
commencement or continuation of a foreclosure of this Mortgage or exercise of
any other remedies hereunder based on such other proceedings or judgments, and
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Mortgage or such other proceedings on such basis.
Neither the commencement nor continuation of proceedings to foreclose this
Mortgage nor the exercise of any other rights hereunder nor the recovery of any
judgment by Mortgagee in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Indebtedness, and Mortgagor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other proceedings or exercise of any remedies in such proceedings based
upon any action or judgment connected to this Mortgage, and Mortgagor also
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either such other proceedings or any action under this Mortgage on such basis.
It is expressly understood and agreed that to the fullest extent permitted by
law, Mortgagee may, at its election, cause the sale of all collateral which is
the subject of a single foreclosure action at either a single sale or at
multiple sales conducted simultaneously and take such other measures as are
appropriate in order to effect the agreement of the parties to dispose of and
administer all collateral securing the Indebtedness (directly or indirectly) in
the most economical and least time-consuming manner.

 

32. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. All such covenants of Mortgagor shall run with the land
and bind Mortgagor, the successors and assigns of Mortgagor (and each of them)
and all subsequent owners, encumbrancers and tenants of the Mortgaged Property,
and shall inure to the benefit of Mortgagee, its successors and assigns. The
word “Mortgagor” shall be construed as if it read “Mortgagors” whenever the
sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

33. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be

 

25



--------------------------------------------------------------------------------

performed by Mortgagor. Mortgagee may release, regardless of consideration and
without the necessity for any notice to or consent by the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in anywise impairing or affecting the lien of this Mortgage or the
priority of such lien over any subordinate lien.

 

34. Governing Law, etc. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, EXCEPT THAT MORTGAGOR EXPRESSLY
ACKNOWLEDGES THAT BY THEIR TERMS THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAW, AND FOR PURPOSES OF CONSISTENCY,
MORTGAGOR AGREES THAT IN ANY IN PERSONAM PROCEEDING RELATED TO THIS MORTGAGE THE
RIGHTS OF THE PARTIES TO THIS MORTGAGE SHALL ALSO BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK GOVERNING CONTRACTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAW.

 

35. Waiver of Trial by Jury. Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

36. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any subsequent holder of the Note,” the
word “Note” shall mean “the Note or any other evidence of indebtedness secured
by this Mortgage,” the word “person” shall include any individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

 

37. Nonresidential.

 

THIS MORTGAGE DOES NOT COVER REAL PROPERTY PRINCIPALLY IMPROVED BY ONE OR MORE
STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX RESIDENTIAL DWELLING
UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES.

 

38. Credit Line Mortgage.

 

26



--------------------------------------------------------------------------------

This Mortgage is a “credit line mortgage” as such term is defined in Section 281
of the New York Real Property Law, and is intended to be afforded the benefits
thereof. This Mortgage secures indebtedness under the Loan Documents, including,
without limitation, the Credit Agreement which reflects that Borrower and the
Lenders reasonably contemplate entering into a series of advances, or advances,
payments and readvances, but that the aggregate amount at any time outstanding
pursuant to the Credit Agreement and secured hereby, is limited to the maximum
amount specified in this Mortgage. This Mortgage shall secure not only the
original indebtedness but also the indebtedness created by future advances under
the Credit Agreement made within twenty years from the date of the recording of
this Mortgage, whether such advances are obligatory or are to be made at the
option of the Lenders or otherwise, to the same extent and with the same
priority of lien as if such future advances had been made at the time this
Mortgage is recorded, even though there may have been no advances made at the
time of the execution of this Mortgage, and even though there may be no
indebtedness outstanding at the time any advance is made. The total amount of
indebtedness secured by this Mortgage may increase or decrease from time to
time, but the amount so secured at any one time shall not exceed the maximum
amount specified in this Mortgage, plus interest thereon at the rate provided in
the Credit Agreement, and plus any disbursements made by the Mortgagee to
protect the security of this Mortgage, with interest on such disbursements at
the Default Rate.

 

39. Last Dollars Secured; Priority.

 

This Mortgage secures only a portion of the indebtedness owing or which may
become owing by the Mortgagor to the Lenders. The parties agree that any
payments or repayments of such indebtedness shall be and be deemed to be applied
first to the portion of the indebtedness that is not secured hereby, it being
the parties’ intent that the portion of the indebtedness last remaining unpaid
shall be secured hereby.

 

40. MAXIMUM SECURED AMOUNT.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE MAXIMUM AMOUNT OF
PRINCIPAL INDEBTEDNESS SECURED BY THIS MORTGAGE AT THE TIME OF EXECUTION OR
WHICH UNDER ANY CONTINGENCY MAY HEREAFTER BECOME SECURED HEREBY AT ANY TIME IS
TEN MILLION DOLLARS AND 00/100 CENTS ($10,000,000.00); PROVIDED THAT SUCH
LIMITATION SHALL NOT LIMIT THE SECURITY OF THIS MORTGAGE WITH RESPECT TO (I)
INTEREST ON THE AFORESAID MAXIMUM AMOUNT OF PRINCIPAL INDEBTEDNESS AT THE RATES
PROVIDED IN THE CREDIT AGREEMENT, (II) AFTER A DEFAULT BY MORTGAGOR TO PAY OR
PERFORM SAME, SUMS TO PAY IMPOSITIONS AS PROVIDED FOR HEREIN, (III) AFTER A
DEFAULT BY MORTGAGOR TO PAY OR PERFORM SAME, SUMS TO PAY PREMIUMS ON INSURANCE
POLICIES COVERING THE MORTGAGED PROPERTY AS PROVIDED FOR HEREIN, (IV) EXPENSES
INCURRED IN UPHOLDING OR ENFORCING THE LIEN OF THIS MORTGAGE, INCLUDING, BUT NOT
LIMITED TO, THE EXPENSES OF ANY LITIGATION TO PROSECUTE OR DEFEND THE RIGHTS AND
LIEN CREATED BY THIS MORTGAGE, (V) AFTER DEFAULT BY MORTGAGOR TO PAY OR PERFORM
SAME, EXPENSES INCURRED TO PROTECT THE MORTGAGED PROPERTY, (VI) ANY

 

27



--------------------------------------------------------------------------------

AMOUNT, COSTS OR CHARGE TO WHICH MORTGAGEE BECOMES SUBROGATED, UPON PAYMENT,
WHETHER UNDER RECOGNIZED PRINCIPLES OF LAW OR EQUITY, OR UNDER EXPRESS STATUTORY
AUTHORITY AND (VII) ANY OTHER AMOUNT SECURED BY THIS MORTGAGE WHICH IF NOT
LIMITED BY SUCH LIMITATION WOULD NOT RENDER THIS MORTGAGE INDEFINITE OR INCREASE
THE AMOUNT OF MORTGAGE RECORDING TAXES, IF ANY, PAYABLE WITH RESPECT TO THIS
MORTGAGE. Mortgagor will pay all applicable mortgage recording tax incurred in
connection with the recordation of this Mortgage; if, at the time any Lender is
requested to make any Loan under the Credit Agreement, the then outstanding
principal balance of all Loans is less than the above-stated maximum principal
amount secured hereby (such requested Loan, a “Taxable Advance”), Mortgagor
shall pay all applicable mortgage recording tax on that portion of the Taxable
Advance which equals the difference between such then outstanding principal
balance of all Loans prior to the Taxable Advance and the above-stated maximum
principal amount secured by this Mortgage. As of the date such Taxable Advance
is requested, Mortgagor shall furnish Mortgagee with such documentation and
affidavits as Mortgagee shall reasonably request together with an affidavit,
substantially in the form of Exhibit 1 attached hereto, signed by a Responsible
Officer, stating that all applicable mortgage recording tax due in connection
with such Taxable Advance has been paid. Any such Taxable Advance shall
thereafter be deemed to be the last amount repaid of the then principal balance
of all Loans outstanding.

 

41. Loan Document. This Mortgage shall constitute a Loan Document for purposes
of the Credit Agreement.

 

42. Receipt of Copy. Mortgagor acknowledges that it has received a true copy of
this Mortgage.

 

28



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on April 25, 2003 and is
intended to be effective as of the date first above written.

 

BUSH INDUSTRIES, INC.

By:

 

/s/    

--------------------------------------------------------------------------------

Name:

  Neal Frederick

Title:

  Treasurer

 

29



--------------------------------------------------------------------------------

 

STATE OF New York                  )

                                               )  ss.:

COUNTY OF Chautauqua          )

 

On the 25th day of April, 2003, before me the undersigned, personally appeared
Neil A. Frederick, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

/s/    LUCILLE G. MARTS        

--------------------------------------------------------------------------------

Notary Public

[Notarial Stamp]

 

My Commission Expires:

 

___________________



--------------------------------------------------------------------------------

Schedule A

 

Description of the Premises

 

[Attach Legal Description of all parcels]



--------------------------------------------------------------------------------

New York

 

MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF

LEASES AND RENTS

 

from

 

BUSH INDUSTRIES, INC., Mortgagor

 

to

 

JPMORGAN CHASE BANK, as Administrative Agent, Mortgagee

 

DATED AS OF APRIL 29, 2003

 

After recording, please return to:

 

Simpson Thacher & Bartlett

a partnership which includes

professional corporations

425 Lexington Avenue

New York, New York 10017

 

ATTN: Krista B. McManus, Esq.

 

The maximum principal indebtedness secured under any contingency by this
instrument shall in

no event exceed $10,000,000.00.



--------------------------------------------------------------------------------

Table of Contents

 

               Page


--------------------------------------------------------------------------------

Background

   1

Granting Clauses

   2

Terms and Conditions

   6      1.   

Warranty of Title

   5      2.   

Payment of Indebtedness

   5      3.   

Requirements

   5      4.   

Payment of Taxes and Other Impositions

   6      5.   

Insurance

   7      6.   

Restrictions on Liens and Encumbrances

   10      7.   

Due on Sale and Other Transfer Restrictions

   11      8.   

Maintenance; No Alteration; Inspection; Utilities

   11      9.   

Condemnation/Eminent Domain

   11      10.   

Restoration

   11      11.   

Leases

   12      12.   

Further Assurances/Estoppel Certificates

   14      13.   

Mortgagee’s Right to Perform

   14      14.   

Mortgagor’s Existence, etc.

   15      15.   

Materials of Environmental Concern

   15      16.   

Asbestos.

   16      17.   

Events of Default

   16      18.   

Remedies.

   18      19.   

Right of Mortgagee to Credit Sale

   19

 

i



--------------------------------------------------------------------------------

20.

  

Appointment of Receiver

   19

21.

  

Extension, Release, etc.

   20

22.

  

Security Agreement under Uniform Commercial Code

   20

23.

  

Assignment of Rents

   21

24.

  

Trust Funds

   22

25.

  

Additional Rights

   22

26.

  

Notices

   23

27.

  

No Oral Modification

   23

28.

  

Partial Invalidity

   23

29.

  

Mortgagor’s Waiver of Rights

   23

30.

  

Remedies Not Exclusive

   24

31.

  

Multiple Security

   24

32.

  

Successors and Assigns

   25

33.

  

No Waivers, etc.

   25

34.

  

Governing Law, etc.

   26

35.

  

Waiver of Trial by Jury

   26

36.

  

Certain Definitions

   26

37.

  

Nonresidential

   26

38.

  

Credit Line Mortgage

   26

39.

  

Last Dollars Secured; Priority

   27

40.

  

MAXIMUM SECURED AMOUNT

   27

41.

  

Loan Document

   28

42.

  

Receipt of Copy

   28

Schedule A

   31

 

ii